United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2395
                        ___________________________

                             Tammy Christine Hanson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Baxter County Arkansas; Sheriff John Montgomery, Individually and as Sheriff of
                          Baxter County, Arkansas

                      lllllllllllllllllllll Defendants - Appellees

Chief Deputy Jeff Lewis, Individually and as Chief Deputy of Baxter County, Arkansas

                             lllllllllllllllllllll Defendant

Lieutenant Randall Weaver, Individually and as Lieutenant and Jail Administrator
                     of Baxter County Detention Center

                       lllllllllllllllllllll Defendant - Appellee

 Sargent Edward Elliott, Individually and as Sargent of Baxter County Detention
 Center; Corporal Linda Henryk, Individually and as Corporal of Baxter County
                                Detention Center

                             lllllllllllllllllllll Defendants

   Joseph Tullis, M.D., Individually and as medical provider of Baxter County
 Detention Center and as Deputy Sheriff of Baxter County; Deputy Wilton “Chip”
 Norris, Individually and as medical provider of Baxter County Detention Center
   and as Deputy Sheriff of Baxter County; Helen Fenwick, Individually and as
  Baxter County Detention Center Jailer; Jailer Tony Beck, also known as Tony
Burch; William Altrazan, Individually and as Baxter County Detention Center Jailer
                     lllllllllllllllllllll Defendants - Appellees

   Heather Easter, Individually and as Baxter County Detention Center Jailer

                            lllllllllllllllllllll Defendant

  Garnett McMahon, Individually and as Baxter County Detention Center Jailer

                      lllllllllllllllllllll Defendant - Appellee

Sherry Lewis, Individually and as Baxter County Detention Center Jailer; Patrick
 Gault, Individually and as Baxter County Detention Center Jailer; James Tudor,
   Individually and as Baxter County Detention Center Jailer; Sonya Olnay,
            Individually and as Baxter County Detention Center Jailer

                           lllllllllllllllllllll Defendants

John Doe, Individually and as Baxter County Detention Center; Deputy Sheriff(s)
                          of Baxter County, Arkansas

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                for the Western District of Arkansas - Harrison
                                ____________

                             Submitted: May 7, 2015
                              Filed: May 12, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, MURPHY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

                                         -2-
       Tammy Christine Hanson appeals following the district court’s1 adverse entry
of judgment on a jury verdict in her 42 U.S.C. § 1983 suit, which arose from her
incarceration in the Baxter County Detention Center. As to the matters she has
properly raised, see Hess v. Ables, 714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (by not
briefing this court on why dismissal of claim was improper, appellant abandoned
claim), we find no valid basis, and she has offered none, for overturning the order
narrowing the issues to be presented at the jury trial, see Johnson v. Bi-State Justice
Ctr., 12 F.3d 133, 135-36 (8th Cir. 1993) (evidentiary-hearing standard); or for
overturning the jury verdicts on certain claims, see S. Pine Helicopters, Inc. v.
Phoenix Aviation Managers, Inc., 320 F.3d 838, 840 (8th Cir. 2003) (review of
sufficiency of evidence to support jury verdict ordinarily is quite limited, and it is
even more limited where appellant did not preserve issue below by moving for
directed verdict before or after jury returned its verdict). The judgment is affirmed.
See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -3-